        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 1 of 12




Jason M. Leviton (pro hac vice forthcoming)
Joel A. Fleming (CA Bar No. 281264)
Lauren Godles Milgroom (pro hac vice forthcoming)
BLOCK & LEVITON LLP
260 Franklin Street, Suite 1860
Boston, MA 02110
(t) (617) 398-5600
(f) (617) 507-6020
jason@blockleviton.com
joel@blockleviton.com
lauren@blockleviton.com

Attorneys for Proposed Intervenor Block & Leviton LLP

[Additional counsel listed on signature block]

                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                   MDL No. 2843
PRIVACY USER PROFILE LITIGATION                  Case No. 18-md-02843-VC-JSC


This document relates to:                        BLOCK & LEVITON LLP’S
                                                 NOTICE OF MOTION AND
ALL ACTIONS                                      MOTION FOR LEAVE TO
                                                 INTERVENE AND TO UNSEAL

                                                 Date: June 24, 2021
                                                 Time: 2:00 p.m.
                                                 Honorable Vince Chhabria




                                                                                 MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL                       CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 2 of 12




                           NOTICE OF MOTION AND MOTION

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE THAT, on June 24, 2021, at 2:00 p.m. or as soon thereafter as

the matter may be heard before the Honorable Vince Chhabria, United States District Judge,

Northern District of California, located at 450 Golden Gate Avenue, San Francisco, California,

proposed intervenor Block & Leviton LLP (“Block & Leviton”) will and hereby does move for

leave to intervene and to unseal Exhibit B to Plaintiffs’ Opposition to Defendant Facebook, Inc.’s

Request to Enforce the Partial Stay of Discovery, ECF 526-2 (the “Challenged Document”).1

Pursuant to Judge Chhabria’s instructions, the hearing will be conducted by video or telephone

conference.

       This motion is based on this notice of motion and motion, the accompanying memorandum

of points and authorities, and the proposed order filed herewith, the reply Block & Leviton intends

to file, as well as on all pleadings on file in this matter, any material of which this Court takes

judicial notice, and any further argument the Court might allow.

       Block & Leviton requests that the Court (1) grant Block & Leviton leave to intervene and

(2) unseal the Challenged Document because there is a strong presumption in favor of public

access to court records and Facebook failed to meet its burden of showing a compelling reason for

sealing that outweighs this presumption of a right of access.




1
 Pursuant to Paragraph 8 of Judge Chhabria’s standing order for civil cases, undersigned counsel
wrote to counsel for the parties on May 7, 2021 “to inquire regarding [their] availability for a
hearing on June 24, 2021 at 2:00 p.m. Pacific or, failing that, July 8, 2021 at 2:00 p.m. Pacific.”
Block & Leviton asked counsel for the parties to “please let us know your availability by 5:00 p.m.
Eastern / 2:00 p.m. Pacific” on May 10, 2021. Block & Leviton received no response.
                                                                                     MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL      1                    CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 3 of 12




Dated: May 10, 2021                     Respectfully submitted,

                                        BLOCK & LEVITON LLP

                                        By: Joel Fleming
                                        Jason M. Leviton (pro hac vice forthcoming)
                                        Joel A. Fleming (CA Bar No. 281264)
                                        Lauren Godles Milgroom (pro hac vice forthcoming)
                                        BLOCK & LEVITON LLP
                                        260 Franklin Street, Suite 1860
                                        Boston, MA 02110
                                        (t) (617) 398-5600
                                        (f) (617) 507-6020
                                        jason@blockleviton.com
                                        joel@blockleviton.com
                                        lauren@blockleviton.com

                                        Nathan A. Cook (pro hac vice forthcoming)
                                        Mae Oberste (pro hac vice forthcoming)
                                        nathan@blockleviton.com
                                        mae@blockleviton.com
                                        BLOCK & LEVITON LLP
                                        8 W. Mozart Dr.
                                        Wilmington, DE 19807
                                        (t) (302) 499-3600
                                        (f) (617) 507-6020

                                        Attorneys for Proposed Intervenor Block & Leviton LLP




                                                                                 MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL   2                   CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 4 of 12




                     MEMORANDUM OF POINTS AND AUTHORITIES

        Proposed intervenor Block & Leviton is a law firm and counsel to the plaintiff in

Employees’ Retirement System of Rhode Island v. Facebook, Inc., a stockholder books-and-records

action pending in the Delaware Court of Chancery.2 Block & Leviton and its client3 are

investigating the circumstances of Facebook’s agreement to settle the Federal Trade Commission’s

claims arising from the Cambridge Analytica matter for more than its maximum statutory exposure

in an agreement conditioned on a broad liability release for Facebook’s CEO Mark Zuckerberg.4

        The parties to this action have submitted dozens of documents to the Court under seal. All

or nearly all were submitted under seal because Facebook claims to have compelling reasons or,

at a minimum, good cause for sealing to maintain the confidentiality of documents concerning its

business operations. With respect to the Challenged Document, ECF 526-2, however, Facebook

has offered only rote, boilerplate assertions of confidentiality. It has failed to offer any explanation

of how it might be harmed if the Challenged Document was made public.

        The Court should allow Block & Leviton to intervene and should unseal the Challenged

Document.




2
  No. CV 2020-0085-JRS (Del. Ch.)
3
  The Employees Retirement System of Rhode Island is Rhode Island’s state pension fund and a
significant investor in Facebook.
4
  See Employees’ Ret. Sys. of Rhode Island v. Facebook, Inc., No. CV 2020-0085-JRS, 2021 WL
529439, at *7–8 (Del. Ch. Feb. 10, 2021) (“The documents already produced provide no insight
into why Facebook would pay more than its (apparently) maximum exposure to settle a claim, and
Plaintiff is right to question whether internal communications among Facebook fiduciaries might
shed light on the Board’s thinking in this regard. There is also no information or even a hint as to
why Facebook conditioned any settlement with the FTC on the FTC’s agreement to release
Zuckerberg from liability.”).

                                                                                         MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL        1                      CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 5 of 12




                                        BACKGROUND

       In late September 2020, Plaintiffs in this action filed their Opposition to Facebook’s

Request to Enforce the Partial Stay of Discovery with Exhibits A through E. ECF 526. Pursuant

to the operative protective order (ECF 122), Plaintiffs apparently filed redacted versions of the

Challenged Document (Exhibit B),5 as well as Exhibits D and E, and moved for leave to file

unredacted versions under seal with Facebook to file a supporting declaration. ECF 527. In a brief

filed less than a month ago (ECF 661, at 1), Plaintiffs described the Challenged Document as

follows:

       Documents that Facebook has produced show that there are at least three distinct
       categories of improperly shared sensitive information that Facebook shares with
       third parties without users’ consent: native, appended, and behavioral. Dkt. 526
       (‘Opp’n’), Ex. B at FB-CA-MDL-00213424. This data derives from multiple
       sources, including (1) what a user posts and the user’s activity on Facebook;
       (2) information about users originally generated off the Facebook platform but
       obtained by Facebook; and (3) information derived by Facebook from a user’s
       activity on and off Facebook. Id.

       Facebook filed the supporting declaration in support of Plaintiffs’ motion to seal on

October 2, 2020. ECF 529. As justification for sealing the Challenged Document, Exhibit B,

Facebook stated that “Exhibit B, which Facebook has designated ‘Confidential,’ contains

confidential and commercially sensitive information. As a result, Exhibit B qualifies for protection

under Federal Rule of Civil Procedure 26(c) and is ‘confidential’ information covered by the

protective order.” ECF 529, at 1. Facebook added that “Exhibit B is a Facebook internal document



5
  Although Docket 526 has been locked in its entirety, we infer that Plaintiffs filed a redacted
version of Exhibit B based on the statement in Plaintiffs’ Opposition to Facebook’s Emergency
Motion, stating that “[a]s to the additional redactions Facebook has proposed regarding Exhibits
B, D and E, these unilateral redactions are unfounded. Plaintiffs appropriately redacted specific
information and direct quotations from Exhibits B, D and E. They did not redact general
information, such as the three types of data Facebook collects about its users, because that
information does not appear to be confidential.” ECF 531 at 5.
                                                                                      MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL      2                     CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 6 of 12




that contains highly confidential information about Facebook’s business strategy and data

infrastructure. It also includes commercially sensitive information about Facebook’s strategic plan

and potential future activities.   Finally, Exhibit B contains highly confidential information

regarding Facebook’s internal analysis of regulatory efforts and policy issues.” Id. at 2.

       Later that day, Facebook filed an Emergency Administrative Motion to File Under Seal

Confidential Materials and Remove from Public Docket. ECF 530 (the “Emergency Motion”).

The Emergency Motion asked the Court “to remove from the docket and seal (i) portions of the

brief Plaintiffs filed at Dkt. 526 (the ‘Brief’) … and (ii) Exhibit C to that Brief (Dkt. 526-3)

(‘Exhibit C’), a Facebook document marked Confidential.” Id. at 1. Facebook did not ask the Court

to remove the redacted version of the Challenged Document, which was Exhibit B.

       Although Facebook’s motion did not request such broad relief, the Court issued an interim

order locking docket 526 in its entirety. ECF 534). This means that Block & Leviton and the public

are unable to view even a redacted version of the Challenged Document.6

       Four months later, on February 12, 2021, the parties to this action entered a stipulated

briefing schedule to address Facebook’s Emergency Motion (ECF 617), which the Court adopted

(ECF 621). In accordance with that schedule, Facebook and Plaintiffs filed their briefs on March

19, 2021 and April 19, 2021. ECF 643, 660. Like the Emergency Motion, the parties’ briefs focus

on Exhibit C. Neither brief discusses the Challenged Document, which was Exhibit B.

       The Court has not issued its final ruling on the Emergency Motion.




6
  Indeed, until Plaintiffs described the Challenged Document in a brief filed in mid-April 2021
(ECF 661, at 1), Block & Leviton had no idea what the Challenged Document contained.


                                                                                      MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL      3                     CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 7 of 12




                                           ARGUMENT

   A. The Court Should Grant Leave To Intervene.

       Block & Leviton seeks leave to intervene for the limited purpose of seeking to unseal the

Challenged Document. Rule 24(b) provides, in pertinent part, that “[o]n timely motion, the court

may permit anyone to intervene who … has a claim or defense that shares with the main action a

common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “A third party seeking permissive

intervention purely to unseal a court record does not need to demonstrate independent jurisdiction

or a common question of law or fact.” Cosgrove v. Nat. Fire & Marine Ins. Co., 770 F. App’x

793, 795 (9th Cir. 2019) (citing Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 473 (9th Cir.

1992)). Therefore, when it will not cause undue delay or prejudice, permissive intervention is

appropriate. Fed. R. Civ. P. 24(b)(3).

       Because “Ninth Circuit precedent strongly favors disclosure[,]” there “is wide approval of

Rule 24(b) intervention as a method for seeking to modify a protective order.” Beckman, 966 F.2d

at 473; see also Travelers Prop. Cas. Co. of Am. v. Las Vegas Twp. Constables Office, No. 2:12–

cv–01922–JCM–VCF, 2013 WL 3975664, at *4 (D. Nev. Aug. 1, 2013) (collecting cases).

“[E]very circuit court that has considered the question has come to the conclusion that nonparties

may permissively intervene for the purpose of challenging confidentiality orders.” EEOC v. Nat’l

Children’s Ctr., 146 F.3d 1042, 1045 (D.C. Cir. 1998) (collecting cases from the First, Second,

Third, Fifth, Sixth, Seventh, and Ninth Circuits). And because Block & Leviton seeks to intervene

for the limited purpose of moving to unseal the Challenged Document, rather than to contest the

merits of the litigation, intervention will not prejudice the rights of the original parties. There is

also no reason to believe that Block & Leviton’s intervention will cause delay.

       Permissive intervention is warranted.


                                                                                        MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL       4                      CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 8 of 12




   B. The Court Should Grant Public Access To The Challenged Document Because
      Facebook Has Not Shown Good Cause For Sealing.

       “A parting seeking to seal a judicial record … bears the burden of overcoming” the “strong

presumption in favor of access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th

Cir. 2006). To defeat this presumption, “the party must articulate compelling reasons supported

by specific factual findings.” Id. (cleaned up) (quoting Foltz v. State Farm Mut. Auto. Ins. Co.,

331 F.3d 1122, 1135 (9th Cir. 2003)). For records attached to non-dispositive motions, the party

seeking to maintain the secrecy of those records must, at a minimum, show that “‘good cause’

exists to protect this information from being disclosed to the public.” Id. at 1179-80. But records

attached to any motion that is “more than tangentially related to the merits of a case” must meet

the “compelling reason” standard. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

1101 (9th Cir. 2016). “The mere fact that the production of records may lead to a litigant’s

embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

court to seal its records.” Kamakana, 447 F.3d at 1179. “Simply mentioning a general category

of privilege, without any further elaboration or any specific linkage with the documents, does not

satisfy the burden.” Id. at 1184.

       Judge Chhabria’s Standing Order for Civil Cases states that the Court “almost always

denies motions to seal because they are almost always without merit. … When submitting a motion

to seal, the filing party must state whether the compelling reasons or good cause standard applies

and explain why.” Standing Order for Civil Cases ¶¶29-30. Despite this unambiguous guidance,

Facebook’s declaration made no attempt to address the applicable standard and completely failed

to explain why one standard or the other should apply. Facebook has therefore waived any

argument that the less-stringent “good cause” standard should apply.



                                                                                      MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL     5                      CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 9 of 12




       In any event, Facebook has not met its burden for sealing the Challenged Document under

either the “good cause” or “compelling reasons” standard. The entirety of Facebook’s purported

justification for sealing is that the document “contains confidential and commercially sensitive

information” and is “a Facebook internal document that contains highly confidential information

about Facebook’s business strategy and data infrastructure. It also includes commercially sensitive

information about Facebook’s strategic plan and potential future activities. Finally, Exhibit B

contains highly confidential information regarding Facebook’s internal analysis of regulatory

efforts and policy issues.” ECF 529 ¶¶ 5-6; ECF 530-1 ¶¶ 15-16.

       This is insufficient. As the Standing Order directs, “[t]he filing party must make a specific

showing explaining why each document that it seeks to seal may justifiably be sealed and why the

proposed redactions are as narrowly tailored as possible, rather than making a blanket statement

about the grounds for sealing.” Judge Chhabria’s Standing Order for Civil Cases ¶31. Facebook

makes no effort to justify any particular redactions to the Challenged Document and fails to explain

what harm might befall the Company if the Challenged Document was made public.

       That is the consistent rule in this Court. “A sealing proponent must do more than offer bare

assertions that evidence is sensitive – it must provide a concrete reason for overcoming the

presumption in favor of public access.” Overpeck v. FedEx Corp., No. 18-CV-07553-PJH, 2021

WL 879844, at *4 (N.D. Cal. Mar. 9, 2021). “The justification for sealing any specific material”

requires “something more than a formulaic incantation that certain documents contain

commercially sensitive information (or the like). The movant must give the court some usefully

descriptive explanation showing why the given material meets the standard for sealing.” Larkin v.

Home Depot. Inc., No. C-13-2868 LB, 2014 WL 5364749, at *3 (N.D. Cal. Oct. 21, 2014); see

also Dunbar v. Google, Inc., No. 5:12-CV-003305-LHK, 2012 WL 6202719, at *7 (N.D. Cal. Dec.


                                                                                      MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL      6                     CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 10 of 12




12, 2012) (concluding that good cause to seal did not exist where sealing proponent “fail[ed] to

explain how disclosure of this information would give: (1) [its] competitors an unfair advantage

in designing their own system, or (2) hackers and spammers sufficient new insight into how [its]

system works such that disclosure would create a security threat.”).

       Facebook has failed to meet that standard. This Court routinely rejects requests to seal

based on conclusory, boilerplate assertions like those offered by Facebook in the absence of a

particularized explanation of how disclosure could lead to harm. For example:

           •   In In re Pacific Fertility Center, the Court rejected, as insufficient to justify sealing,
               a party’s boilerplate assertion that “commercially sensitive business information
               would allow potential competitors to gain insight into how Chart conducts its
               operations and business relationships such that its business could be significantly
               and irreparable harmed.” No. 18-CV-01586-JSC, 2021 WL 1081129, at *2 (N.D.
               Cal. Feb. 18, 2021).

           •   In William v. Morrison & Foerster LLP, a party moved to seal of documents on the
               grounds that they contained “confidential and sensitive information related to [its]
               business development strategies.” No. 18-cv-02542-JSC, 2021 WL 461891, at *2-
               3 (N.D. Cal. Feb. 9, 2021). The Court rejected the request, holding that
               “[b]oilerplate assertions of competitive harm are insufficient.” Id.

           •   In In re Global Equity Management, parties sought to seal a document based on the
               assertion that it “‘contain[ed] confidential and sensitive business information
               belonging to Defendants’ that ha[d] ‘been designated non-public, commercially
               sensitive information subject to the confidentiality provisions of the operative
               protective order,’ vaguely asserting that defendants would suffer ‘commercial harm
               or unfair competitive disadvantage.’ No. C 17-02177 WHA, 2020 WL 4732210, at
               *4 (N.D. Cal. Aug. 15, 2020). The Court denied the request, concluding that “such
               conclusory and boilerplate assertions lack the requisite particularity.” Id.

           •   In Apple Inc. v. Samsung Electronics Co., the Court denied Samsung’s requests for
               sealing, holding that recitation of “boilerplate terms that [the] information is
               proprietary and confidential” was insufficient without a “particularized showing of
               how [the] information would be detrimental if disclosed.” No.
               11-CV-01846 LHK (PSG), 2013 WL 412864, at *2 (N.D. Cal. Feb. 1, 2013).

           •   In In re High-Tech Employees Antitrust Litigation, the Court denied a motion to
               seal, rejecting, as inadequate, a party’s assertion that documents “consist of, cite to,
               and/or identify confidential, nonpublic, and proprietary business information of
               Palm, including information regarding Palm’s intellectual property portfolio and

                                                                                         MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL        7                      CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 11 of 12




                 competitive position” and that “[p]ublic disclosure of this information presents a
                 risk of placing Palm at a competitive disadvantage.” No. 11-CV-02509-LHK, 2013
                 WL 163779, at *3 (N.D. Cal. Jan. 15, 2013).

        The Court should follow the same approach here. Facebook’s boilerplate assertions of a

need for confidentiality are inadequate, as it has made no effort to explain how it would be harmed

by public disclosure of the Challenged Document. The Court should unseal the Challenged

Document. At the very least, it should unlock Docket 526-2, so that Block & Leviton and the

public can review the redacted version of the Challenged Document that was filed by Plaintiffs.

                                          CONCLUSION

        The Court should grant Block & Leviton leave to intervene and should unseal the

Challenged Document. In the alternative, the Court should unlock Docket 526-2, so that Block &

Leviton and the public can review the redacted version of the Challenged Document that was filed

by Plaintiffs.


Dated: May 10, 2021                        BLOCK & LEVITON LLP

                                           By: /s/ Joel Fleming
                                           Jason M. Leviton (pro hac vice forthcoming)
                                           Joel A. Fleming (CA Bar No. 281264)
                                           Lauren Godles Milgroom (pro hac vice forthcoming)
                                           BLOCK & LEVITON LLP
                                           260 Franklin Street, Suite 1860
                                           Boston, MA 02110
                                           (t) (617) 398-5600
                                           (f) (617) 507-6020
                                           jason@blockleviton.com
                                           joel@blockleviton.com
                                           lauren@blockleviton.com

                                           Nathan A. Cook (pro hac vice forthcoming)
                                           Mae Oberste (pro hac vice forthcoming)
                                           nathan@blockleviton.com
                                           mae@blockleviton.com
                                           BLOCK & LEVITON LLP
                                           8 W. Mozart Dr.
                                                                                      MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL       8                    CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 669 Filed 05/10/21 Page 12 of 12




                                        Wilmington, DE 19807
                                        (t) (302) 499-3600
                                        (f) (617) 507-6020

                                        Attorneys for Proposed Intervenor Block & Leviton LLP




                                                                                 MDL NO. 2843
MOTION FOR LEAVE TO INTERVENE AND TO UNSEAL   9                   CASE NO. 18-MD-02843-VC-JSC
